—Appeal from a judgment of the Supreme Court (Ellison, J.), entered September 23, 1998 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty by the Hearing Officer of violating prison disciplinary rules prohibiting interference with an employee, harassment, refusing a direct order and threats. Petitioner commenced this CPLR article 78 proceeding to challenge the determination and Supreme Court subsequently dismissed the petition.
Petitioner contends that the Hearing Officer in the initial determination was biased. However, the fact that credibility determinations were resolved adversely to petitioner does not establish bias on the part of the Hearing Officer (see, Matter of Harris v Corcoran, 261 AD2d 740; Matter of Nelson v Selsky, 239 AD2d 795). In any event, petitioner failed to establish that the outcome of the hearing flowed from the alleged bias (see, Matter of Almonte v Goord, 261 AD2d 684, lv denied 93 NY2d 818).
Next, we are unpersuaded that petitioner did not receive adequate employee assistance. The record reveals that the assistant made a good-faith effort to assist petitioner and to aid in helping to locate documents and testimony to be presented at the hearing. Petitioner has failed to establish that the assistance he received was inadequate (see, Matter of Shabazz v Selsky, 256 AD2d 815, lv denied 93 NY2d 815) or that any alleged inadequacies prejudiced his defense (see, Matter of Rosario v Goord, 255 AD2d 851). Petitioner’s remaining contentions *738are either without merit or unpreserved for our review (see, Matter of Figueroa v Lacy, 260 AD2d 765).
Cardona, P. J., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.